          Case: 2:18-cv-00966-EAS-EPD Doc #: 38 Filed: 02/11/19 Page: 1 of 1 PAGEID #: 294
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the
                                                    Southern    District of       Ohio


                   William T. Schmitt, et al.                        )
                             Plaintiff                               )
                                v.                                   )         Civil Action No.      2:18-cv-966
          Ohio Secretary of State Jon Husted, et al.                 )
                            Defendant                                )

                                             JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

   the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

    the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                   recover costs from the plaintiff (name)
                                            .

               Pursuant to the Opinion and Order Issued on February 11, 2019 - The Court REINSTATES and CONVERTS to
               permanent injunction the preliminary injunctive relief granted in its Opinion and Order Issued on September 19, 201 8
    other:     ECF No. [22].

                                                                                                                                       .

This action was (check one):

   tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

   tried by Judge                                                                         without a jury and the above decision
was reached.

    decided by Judge                                                                           on a motion for

                                                                                                                                       .

Date:             02/11/2019                                                  CLERK OF COURT



                                                                                          Signature of Clerk or Deputy Clerk

                                                                                Ri
                                                                                 cha
                                                                                   rdW.Na
                                                                                        gel
                                                                                          ,Cl
                                                                                            erk,U.
                                                                                                 S.Di
                                                                                                    st
                                                                                                     ri
                                                                                                      ctCo
                                                                                                         urt
